IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                            November 13, 2007
                                No. 06-41724
                                                           Charles R. Fulbruge III
                                                                   Clerk


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

v.

VINCENT EDWARD ALEXANDER,

                                          Defendant-Appellant.




                 Appeal from the United States District Court
                      for the Southern District of Texas
                              No. 2:04-CR-277-1




Before REAVLEY, SMITH, and GARZA, Circuit Judges.
PER CURIAM:*


      Vincent Alexander appeals his guilty-plea conviction of and sentence for
conspiracy to possess with intent to distribute more than five kilograms of co-


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-41724

caine and conspiracy to conduct financial transactions in and affecting interstate
commerce using the proceeds from the distribution of controlled substances. Al-
exander contends that the district court erred in denying him a safety-valve re-
duction; he contends that he made a timely and complete disclosure of all rele-
vant facts surrounding the commission of the offenses charged. According to Al-
exander, there is no evidentiary basis to conclude that his disclosures were un-
truthful or incomplete on any pertinent subject matter. He also avers that the
district court failed to articulate adequately its basis for denying the safety-valve
reduction.
      The court did not clearly err in denying a safety-valve reduction. At sen-
tencing, Alexander provided indefinite and inconsistent statements concerning
the extent of his knowledge of, and participation in, specific conduct relevant to
the charged offenses. See United States v. Edwards, 65 F.3d 430, 433 (5th Cir.
1995) (denying application of § 5C1.2 because the defendant provided conflicting
accounts of the offense); see also United States v. Ridgeway, 321 F.3d 512, 516
(5th Cir. 2003) (giving deference to credibility determinations made by the dis-
trict court). Alexander therefore has failed to show that he truthfully provided
the government with all pertinent information and evidence. See U.S.S.G.
§ 5C1.2(a)(5); 18 U.S.C. § 3553(f)(5); United States v. Flanagan, 80 F.3d 143, 146-
47 (5th Cir. 1996).
      Alexander also asserts that his trial counsel provided ineffective assistance
by failing to advocate effectively for the application of the safety valve. Alexan-
der claims that his counsel’s actions were prejudicial because the district court
otherwise would have applied the safety valve and Alexander’s sentence would
have been reduced. Alexander alleges that the record is sufficiently developed
to enable this court to hear his ineffective assistance claim on direct appeal.
      Alexander did not raise ineffective assistance in the district court. Thus,
the record is not developed precisely for the purpose of litigating or preserving
such a claim. On the existing record, this court largely “would have to speculate

                                         2
                                  No. 06-41724

as to the reasons for [counsel’s] alleged acts and omissions.” United States v.
Kizzee, 150 F.3d 497, 502-03 (5th Cir. 1998). The record therefore is not suffi-
ciently developed for us to consider Alexander’s ineffective assistance claims.
See Massaro v. United States, 538 U.S. 500, 502-06 (2003).
      Accordingly, the judgment is AFFIRMED without prejudice to Alexander’s
right to raise an ineffective assistance claim in a motion to vacate, set aside, or
correct sentence pursuant to 28 U.S.C. § 2255. We express no view on the merits
of such a claim.




                                        3